    Case 2:21-cv-00354-JAD-NJK Document 1-2 Filed 03/02/21 Page 1 of 7

                                                                                                    Service of Process
                                                                                                    Transmittal
                                                                                                    02/09/2021
                                                                                                    CT Log Number 539027108
TO:         Serviceof Process
            CVS Health Companies
            1 CVS DR MAIL CODE 1160
            WOONSOCKET, RI 02895-6146

RE:         Process Served in Nevada

FOR:        CVS Pharmacy, Inc. (Domestic State: RI)




ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

TITLE OF ACTION:                                  ELEANOR KONRAD, PLTF. vs. CVS PHARMACY, INC., ET AL., DFTS. // TO: CVS
                                                  Pharmacy, Inc.
DOCUMENT(S) SERVED:                               -
COURT/AGENCY:                                     None Specified
                                                  Case # A21828730C
NATURE OF ACTION:                                 Personal Injury - Failure to Maintain Premises in a Safe Condition
ON WHOM PROCESS WAS SERVED:                       C T Corporation System, Carson City, NV
DATE AND HOUR OF SERVICE:                         By Process Server on 02/09/2021 at 12:45
JURISDICTION SERVED :                             Nevada
APPEARANCE OR ANSWER DUE:                         None Specified
ATTORNEY(S) / SENDER(S):                          None Specified
ACTION ITEMS:                                     CT has retained the current log, Retain Date: 02/10/2021, Expected Purge Date:
                                                  02/15/2021

                                                  Image SOP

                                                  Email Notification, Serviceof Process service_of_process@cvs.com

REGISTERED AGENT ADDRESS:                         C T Corporation System
                                                  701 S. Carson Street
                                                  Suite 200
                                                  Carson City, NV 89701
                                                  800-448-5350
                                                  MajorAccountTeam1@wolterskluwer.com
The information contained in this Transmittal is provided by CT for quick reference only. It does not constitute a legal opinion, and should not otherwise be
relied on, as to the nature of action, the amount of damages, the answer date, or any other information contained in the included documents. The recipient(s)
of this form is responsible for reviewing and interpreting the included documents and taking appropriate action, including consulting with its legal and other
advisors as necessary. CT disclaims all liability for the information contained in this form, including for any omissions or inaccuracies that may be contained
therein.




                                                                                                    Page 1 of 1 / MK
           Case 2:21-cv-00354-JAD-NJK 2/1/2021
                                        Document    1-2 Filed 03/02/21 Page 2 of 7
                                               4:47 PM



     Sill
     Bruce D. Tingey, Esq.
2    Nevada Bar No. 5151
     Tingey Injury Law Firm
 3   817 S. Main Street
     Las Vegas, Nevada 89101
4    Telephone: (702) 333.0000
     Facsimile: (702) 333.0001
 5   bruce@tingeylawfirm.corn
     Attorney for Plaintiff
6

7                                                    DISTRICT COURT

                                             CLARK COUNTY, NEVADA



     ELEANOR KONRAD,                                        Case No:     A-21-828730-C
10                                             •
                                               •••

                                                            Dept No:
11                  Plaintiff,
     VS.
12                                                                        SUMMONS
     CVS PHARMACY, INC., LONGS DRUG STORES
13   CALIFORNIA, L.L.C., and LONGS DRUG STORES,
     L.L.C.,
14
                    Defendants.
15
     NOTICE: YOU HAVE BEEN SUED. THE COURT MAY DECIDE AGAINST YOU WITHOUT YOUR BEING
16   HEARD UNLESS YOU RESPOND WITHIN 21 DAYS. READ THE INFORMATION BELOW.

17   TO THE DEFENDANT: CVS Pharmacy, Inc.

18   A civil complaint has been filed by the plaintiff against you for the relief set forth in the complaint. If
     you intend to defend this lawsuit, within 21 days after this summons is served on you exclusive of the
19   day of service, you must do the following:

20            Ci File with the clerk of this court, whose address is shown below, a formal written
                response to the complaint in accordance with the rules of the court.
21            U Serve a copy of your response upon the attorney at the address as shown above.

22   Unless you respond, a default against you will be entered upon application of the plaintiff and this
     court may enter a judgment against you for the relief demanded in the complaint, which could result
23   in the taking of money or property or other relief requested. If you intend to seek the advice of an
     attorney in this matter, you should do so promptly so that your response may be filed on time.
24

25    Issued at direction of:                         STEVEN D. GRIERSON, CLERK OF THE COURT
      Tingey Injury Law Firm
26

                                                      By:
                                                                               _                2/2/2021
27
      Bruce D. Ting                                         DEPUTY CLERK                         Date
28    817 S. Main Stree                                     Regional Justice Center
      Las Vegas, Nevada 89101                               200 East Lewis Avenue           Demond Palmer
29    Attorney for Plaintiff                                Las Vega.3, Nevada 89155

30
           Case 2:21-cv-00354-JAD-NJK Document 1-2 Filed 03/02/21 Page 3 of 7
                                                                                  Electronically Filed
                                                                                  2/1/2021 4:46 PM
                                                                                  Steven D. Grierson
                                                                                  CLER OF THE COU
     COMP
     Bruce D. Tingey, Esq.
2    Nevada Bar No. 5151
     Tingey Injury Law Firm
 3   817 S. Main Street
     Las Vegas, Nevada 89101
4    Telephone: (702) 333.0000
                                                                             CASE NO: A-21-828730-C
     Facsimile: (702) 333.0001                                                        Department 26
 5   bruce®tingeylawfirm.com
     Attorney for Plaintiff


 7
                                               DISTRICT COURT
8
                                          CLARK COUNTY, NEVADA
9

10   ELEANOR KONRAD,                                       Case No:
                                                           Dept No:
11                 Plaintiff,
     VS.
12
     CVS PHARMACY, INC., LONGS DRUG STORES
13   CALIFORNIA, L.L.C., LONGS DRUG STORES,
     L.L.C. and DOES I through X, inclusive,
14
                   Defendants.
15

16                                               COMPLAINT
                        (Arbitration Exemption Claimed: Value in Excess of $50,000.00)
17
            COMES NOW plaintiff Eleanor Konrad, by and through the attorney, Bruce D. Tingey, Esq. of
18
     the Tingey Injury Law Firm, and for a cause of action against the defendants, and each of them, for
19
     damages and injuries sustained on or about April 15, 2020, alleges, on information and belief, as
20
     follows:
21
                                                 THE PARTIES
22
            1.     At all times relevant, plaintiff Eleanor Konrad is a resident of Clark County, Nevada.
23

24          2.     At all times relevant, defendant CVS Pharmacy, Inc. is a corporation or other business

25   entity doing business in Clark County, Nevada.

26          3.     At all times relevant, defendant Longs Drug Stores California, L.L.C. is a corporation or

27   other business entity doing business in Clark County, Nevada.

28          4.     At all times relevant, defendant Longs Drug Stores, L.L.C. is a corporation or other

29   business entity doing business in Clark County, Nevada.

30
                                                       1
               Case 2:21-cv-00354-JAD-NJK Document 1-2 Filed 03/02/21 Page 4 of 7


.1             5.     The true names and capacities of defendants doe I through X, inclusive, are unknown

2    at this time and may be individuals, partnerships or corporations. The plaintiff alleges that each of

 3   the defendants designated herein as doe defendant is responsible in some manner for the damages as

4    herein alleged and is further the agent, servant, master, employee or employer of one another, and is
5    operating within the course and scope of their duties or is otherwise established in another type of
 6
     relationship that will support a finding ofjoint and several liability. The plaintiff requests leave of the
 7
     court, if necessary, to amend the complaint to name the defendants when their identities become

     known.
9
               6.     More specifically, one or more fictitiously identified doe defendants, including defendant
10
     doe employee identified below, upon information and belief, is a resident of Clark County, Nevada, and
11
     is an employee of defendants and each of them, and acting within the course and scope of employment
12
     with defendants and each of them.
13
                                                     THE FACTS
14
               7.     On or about April 15, 2020, in Clark County, Nevada, plaintiff Eleanor Konrad was a
15
     patron and on property of the CVS Pharmacy, located at 1950 Village Center Circle, Las Vegas,
16
     Nevada, when she tripped and fell as the result of an unsafe condition that existed on the property
17
     ("unsafe condition.")
18
               8.     The unsafe condition included a dark blue plastic storage box used for restocking that
19
     was on the floor.
20
               9.     One (or more) employee of the CVS Pharmacy was restocking and left the dark blue
21
     plastic storage box unsafely unattended and around a corner on the floor, and when the plaintiff
22
     walked around the corner at the end of an aisle, it caused her to trip and fall.
23
               10.    The defendants and each of them are the owners or otherwise are responsible for the
24

25   maintenance, liabilities and safety of the area where the unsafe condition existed to cause the

26   plaintiff's damages.

27             1 1.   As a result of the unsafe condition, the plaintiff tripped and fell, becoming injured as a

28   result.

29

30
                                                           2
            Case 2:21-cv-00354-JAD-NJK Document 1-2 Filed 03/02/21 Page 5 of 7


,1             12.    The defendants and each of them are responsible for the safe condition of the patrons of

2    the property, including the plaintiff.

3              13.    The defendants and each of them knew or should have known about the unsafe

4    condition that caused damages to the plaintiff.
5              14.    The defendants and each of them created the unsafe condition that caused damages to
6
     the plaintiff.
 7
               15.    The defendants and each of them failed to reasonably warn the plaintiff of the unsafe
8
     condition.
9
               16.    The plaintiff neither knew nor should have known of the existence of the unsafe
10
     condition
11
                                          FIRST CAUSE OF ACTION
12                              NEGLIGENCE (FAILURE TO HAVE SAFE CONDITION)

13             17.    The plaintiff incorporates herein by reference all allegations within this complaint and

14   further alleges as follows:

15             18.    The defendants and each of them owed a duty to the plaintiff, including a duty of due

16   care and to act reasonably under the circumstances, even taking greater precautions to protect the

17   plaintiff as one invited onto its premises, but breached that duty when the defendants failed to provide

18   a safe condition for the plaintiff's use by creating and/or allowing to exist the unsafe condition alleged

19   herein.

20             19.    As a proximate cause of the negligence of the defendants, the plaintiff was injured and
21   damaged in a manner as alleged herein.
22
                                           SECOND CAUSE OF ACTION
93                                       NEGLIGENCE (FAILURE TO WARN).

               20.    The plaintiff incorporates herein by reference all allegations within this complaint and
24

25   further alleges as follows:

26             21.    The defendants and each of them owed a duty to the plaintiff, including a duty of due

27   care, but breached that duty when the defendants failed to reasonably warn the plaintiff of the unsafe

28   condition alleged herein.

29

30
                                                           3
            Case 2:21-cv-00354-JAD-NJK Document 1-2 Filed 03/02/21 Page 6 of 7


.1          22.     As a proximate cause of the negligence of the defendants, the plaintiff was injured and

 2 . damaged in a manner as alleged herein.

 3                                        THIRD CAUSE OF ACTION
                                     NEGLIGENCE (RESPONDEAT SUPERIOR)
 4
            23.     The plaintiff incorporates herein by reference all allegations within this complaint and
 5
     further alleges as follows:
 6
            24.     At all times relevant, one or more persons, including one or more fictitiously named doe
 7
     defendants, was acting within the course and scope of employment with defendants and each of them.
8
            25.     As such, defendants and each of them are legally responsible (vicariously liable) for the

10   negligent conduct of is negligent employees as alleged herein.

11          26.     As a proximate cause of the negligence of the negligent employee, which is imputed to

12   defendants and each of them, the plaintiff was injured and damaged.

13                                        FOURTH CAUSE OF ACTION
                                   NEGLIGENT HIRING/TRAINING/SUPERVISION
14
            27.     The plaintiff incorporates herein by reference all allegations within this complaint and
15
     further alleges as follows:
16
            28.     At all times relevant, one or more persons, including one or more fictitiously named doe
17
     defendants, was acting within the course and scope of employment with defendants and each of them.
18
            29.     At all times relevant, defendants and each of them were negligent in the manner in
19
     which they hired, trained and supervised the negligent employee.
20
            30.     As a result, the negligent employee created or caused to be created the unsafe condition
21
     described above to cause damages to the plaintiff.
22
            31.     As a proximate cause of the negligence of defendants and each of them, the plaintiff was
23
     injured and damaged.
24

25                                         CAUSATION AND DAMAGES

26          32.     The plaintiff incorporates herein by reference all allegations within this complaint and

27   further alleges as follows:

28          33.     As a direct and proximate result of all the foregoing, the plaintiff was injured in and

29   about the spine, body, limbs, organs and systems, and otherwise injured and caused to suffer great

30
                                                          4
             Case 2:21-cv-00354-JAD-NJK Document 1-2 Filed 03/02/21 Page 7 of 7


      •pAin of body and mind, and some or all of the same are permanent and disabling conditions, all for the

 2    plaintiffs past and future general damages in excess of $15,000.00.

 3           34.     As a further direct and proximate result of all the foregoing, the plaintiff was caused

 4    and will be caused to expend monies for medical care and expenses incidental thereto, in an amount

 5    according to proof.
 6
             35.     The plaintiff has been required to hire an attorney to prosecute this action and thus
 7
      entitled to reasonable attorney fees and cost of suit.
 8
                                                PRAYER_EQRBELIEE
 9
              WHEREFORE, the plaintiff prays judgment against the defendants, and each of them,jointly
10
      and severally, as follows:
11
              1.     General damages in excess of $15000.00;
12
             2.      Damages for medical expenses in an amount according to proof;
13
             3.      Reasonable attorney's fees and cost of suit; and -
14
             4.      Any further relief which the court may deem just and proper in the premises.
15
             Dated this 1st day of February 2021.
16
                                                   Tingey Injury Law Firm
17

18
                                                   Bruce D. Ting
19                                                 817 S. Main Stre
                                                   Las Vegas, Nevada 89101
20
                                                   Attorney for Plaintiff
21

2.2

23

24

25

26

27

28

29

30
                                                          5
